DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   In line 5, please replace “the amount” with “an amount”.  

Claim 1 is objected to because of the following informalities:   In line 5, delete “those of the”.  

Claim 1 is objected to because of the following informalities:   In line 6, the word “entire” is superfluous and may be deleted.  Furthermore, there is insufficient antecedent basis for the term “entire resin composition”.

Claim 1 is objected to because of the following informalities:   In line 8, insert “one or more” prior to “2-methylene”.

Claim 1 is objected to because of the following informalities:   In line 9, the word “below” is superfluous and may be deleted. 

Claim 3 is objected to because of the following informalities:   In line 3, the word “above” is superfluous and may be deleted. 

Claim 4 is objected to because of the following informalities:   In line 3, the word “above” is superfluous and may be deleted.  

Claim 5 is objected to because of the following informalities:   In line 2, please replace “the amount” with “an amount”.  

Claim 5 is objected to because of the following informalities:   In line 3, the word “above” is superfluous and may be deleted.  
 
Claim 5 is objected to because of the following informalities:   In line 4, the word “entire” is superfluous and may be deleted.  

Claim 6 is objected to because of the following informalities:   In line 2, insert “one or more” prior to “2-methylene”.

Claim 6 is objected to because of the following informalities:   In line 3, the word “below” is superfluous and may be deleted.  
 
Claim 6 is objected to because of the following informalities:   In line 8, the word “below” is superfluous and may be deleted.  
 
Claim 10 is objected to because of the following informalities:   In line 2, please replace “the amount” with “an amount”.  

Claim 10 is objected to because of the following informalities:   In line 2, insert “one or more” prior to “2-methylene”.

Claim 10 is objected to because of the following informalities:   In line 3, the word “entire” is superfluous and may be deleted.  

Claim 11 is objected to because of the following informalities:   In line 2, please replace “the amount” with “an amount”.  

Claim 11 is objected to because of the following informalities:   In line 2, delete “those of the”.  

Claim 11 is objected to because of the following informalities:   In line 2, insert “one or more” prior to “2-methylene”.

Claim 11 is objected to because of the following informalities:   In line 4, the word “entire” is superfluous and may be deleted.  

Claim 12 is objected to because of the following informalities:   In line 2, insert “wherein the resin composition is” prior to “curable”.  

Claim 13 is objected to because of the following informalities:   In line 2, please replace “the amount” with “an amount”.  

Claim 13 is objected to because of the following informalities:   In line 2, delete “those of the”.  

Claim 13 is objected to because of the following informalities:   In line 3, please replace “the totality” with “a totality”.  

Claim 13 is objected to because of the following informalities:   In line 3, delete “the” which precedes “2-”.  

Claim 14 is objected to because of the following informalities:   In line 2, please replace “the amount” with “an amount”.  

Claim 14 is objected to because of the following informalities:   In line 2, delete “those of the”.  

Claim 14 is objected to because of the following informalities:   In line 3, the word “above” is superfluous and may be deleted.  
 
Claim 14 is objected to because of the following informalities:   In line 4, please replace “the totality” with “a totality”.  

Claim 17 is objected to because of the following informalities:   In line 1, please insert “wherein the adhesive or sealing material is” prior to “for an”.  Alternatively, claim bears more patentable weight by removing intended use language and rewriting claim as “An electronic component comprising the adhesive or sealing material according to claim 16”. 

Claim 19 is objected to because of the following informalities:   In line 1, please insert “wherein the adhesive or sealing material is” prior to “for an”.  Alternatively, claim bears more patentable weight by removing intended use language and rewriting claim as “An electronic component comprising the film or prepeg according to claim 18”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 
invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It would appear that claimed adhesive or sealing material is comprised of a cured product obtained by curing the resin composition rather than the resin composition itself, which appears to contain precursor monomer(s).    



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malofsky et al. (US 2015/0210894).  
 	Table 8 of Malofsky et al. discloses an adhesive composition comprising 92.0 wt % of 1,6-hexyl bis(diethyl methylene malonate) (FW = 370) and 8.0 wt % of fumed silica.  Inventive compositions also find use in manufacture of a prepeg.    

Claims 1, 2, 6, 8-13, 15-17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palsule et al. (US 9,279,022).  
 	Example H-1 of Palsule et al. discloses a composition comprising a 10 % (w/w) monomer solution of fenchyl methyl methylene malonate (FW = 282) in THF.   According to inventors, the monomer is provided with a stabilizer package (col. 24, line 55).  A homopolymer is prepared by activation of the monomer solution with tetramethyl guanidine.  Applicant refers to polymerized monomer as a cured product, and therefore, the homopolymer of prior art is equated with claimed cured product.  The composition of the prior art is substantially the same as claimed composition and thus it can be expected to function as an adhesive or sealing material which may be intended for use in an electronic component.      

Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palsule et al. (US 9,279,022) in view of Malofsky et al. (US 10,607,910).  
 	The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  While Palsule et al. does not prescribe a particular end use for inventive compositions, one of ordinary skill in the art would glean from Malofsky et al. that compositions derived from methylene malonate compounds are useful adhesive materials for adhering electronic components including semiconducting material and printed circuit boards (col. 10, lines 10-20).  Thus, one of ordinary skill in the art would have found it obvious to carry out the method recited in instant claims based on the combined teaching of the prior art.  The combination is obvious because Palsule et al. teaches the composition and Malofsky et al. elucidats further appropriate end use for such composition.         

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palsule et al. (US 9,567,475).  
 	Example 3 of Palsule et al. discloses a product composition comprising 60-70 wt % of a polyester macromer (Mn = 1382), 20-30 wt % of pentanediol difunctional monomer (FW = 355), and 0-10 wt % of diethyl methylene malonate (FW = 172).  Inventive compositions find use in a coating composition wherein the coating composition contains a curing catalyst and whereupon a film of the coating composition is applied to a substrate.  The coating composition may contain additives such as filler and pigment (col. 34, line 34).            


Double Patenting
41.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


42.	Claims 1, 8, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 11,230,617.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same resin composition comprising a 2-methylene-1,3-dicarbonyl compound having a molecular weight of 180 to 10,000, and preferably in a range of 260 to 1,500, and an initiator.  The initiator is synonymous with curing catalyst, as evidenced by the fact that both inventions use triethylamine for the same function.     
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Drawings
43.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
44.	The disclosure is objected to because of the following informalities:  The description in paragraph [0100], does describe adequately elements of the item shown in the Fig. 1, which appears to be an image sensor module or camera module, as indicated in paragraph [0001].   
Appropriate correction is required.

45.	The disclosure is objected to because of the following informalities:  Specification at paragraph [0055] teaches that 2-methylene-1,3-dicarbonyl compounds comprising structural unit of formula (I) is polymerized by Michael addition in the presence of a base catalyst.  Example 1 discloses a resin composition comprising dihexyl methylene malonate and triethylamine curing catalyst.  Since diethyl methylene malonate does not contain an abstractable -hydrogen, it is unclear how Michael addition between dihexyl methylene malonate compounds takes place.    
Elucidation is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
July 20, 2022